DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2020/0329132 (effectively filed 09 April 2019) (“Jung”) and US Patent Application Publication 2022/0151073 (effectively filed 10 November 2020) (“Lee”).
Claims 2–4 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jung, Lee and US Patent Application Publication 2018/0270554 (published 20 September 2018) (“Koppai”).
Claims 5 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jung, Lee, Koppai and US Patent Application Publication 2020/0337179 (published 22 October 2020) (“Ku”).
Claims 6–8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jung, Lee and US Patent 10,321,233 (patented 11 June 2019) (“Lan”).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jung, Lee, Lan and US Patent Application Publication 2020/0322714 (published 08 October 2020) (“Alva”).
Claims 10, 13, 14, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jung, Ku and Lan.
Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jung, Ku, Lan and Koppai.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jung, Ku, Lan and Alva.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jung and Ku.
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jung, Ku and Alva.
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jung, Ku, Lee and Alva.
Claim 1 is drawn to “an information handling system.” The following table illustrates the correspondence between the claimed system and the Jung reference.
Claim 1
The Jung Reference
“1. An information handling system comprising:
The Jung reference describes a corresponding mobile electronic device 400 capable of performing various information handling tasks, such as communication and multimedia reproduction. Jung at Abs., ¶¶ 3, 4, FIG.1.
“a portable housing having first and second housing portions rotationally coupled to rotate between open and closed positions;
Jung’s mobile electronic device 400 includes a housing made of top plate 410, rear plate 420 and side member 430. Id. at FIG.4. The housing is portable since device 400 is mobile.
The housing top plate defines two regions, or portions, 411 and 413. Id. at ¶ 45, FIGs.4, 5. Region 411 rotates relative to region 413. Id. However, the housing does not fully rotate between an open position and a closed position. But see Lee at FIGs.9–11 (discussed below).
“a central processor unit disposed in the housing and operable to execute instructions that process information;
“a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information;
“a display integrated in the portable housing and operable to present the information as visual images;
“a graphics processor unit interfaced with the central processor unit and the display, the graphics processor operable to process the information to generate pixel values that define visual images for presentation at the display; and
“an audio speaker interfaced with the central processor unit and disposed in the portable housing, the audio speaker operable to play information as audible sounds,
Jung’s housing encases a printed circuit board (e.g., 340) that includes a central processor unit (CPU), a graphics processing unit (GPU) and a memory. Id. at ¶ 38. The housing further supports a display (e.g., 440) and encases a speaker (e.g., 450). Id. at FIG.8. All of these electronic components are interfaced with each other in order to reproduce multimedia content in a conventional manner. See id. at ¶¶ 3, 4, 38, 51.
“the audio speaker having first and second speaker portions engaged to slide relative to each other to have first and second speaker volumes based upon one or more predetermined conditions.”
Jung’s speaker (e.g., 450) is housed in a space formed by a first housing portion 461 and a second housing portion 463. Id. at ¶¶ 43, 47, 55, 58, 61–67, FIGs.8, 9. The two housing portions slide relative to each other to form a variably-sized resonance chamber 460. Id. In an embodiment, Jung’s device 400 moves portions 461 and 463 in response to an event (e.g., sound reproduction mode) to expand chamber 460 and improve resonance. Id. at ¶ 51.

Table 1
The table above shows that the Jung reference describes a mobile electronic device that corresponds closely to the claimed information handling system. Jung’s device does not anticipate the claimed system, however, because Jung’s device housing does not include a first portion and a second portion that are coupled to each other to rotate between an open position and a closed position. Rather, Jung’s device housing rotates between a flat position or an obtuse-angle position.
The differences between the claimed system and Jung’s device are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Lee reference, like Jung, describes a portable electronic device, such as a smartphone or laptop. Lee at ¶ 34, FIGs.1, 8, 9. And like Jung’s device, Lee’s device includes a foldable display and housing. Id. at ¶¶ 67, 109, 123–140, FIGs.8, 9. Lee teaches that the housing may be hinged along a center line in order for two portions of the housing to be rotated between an open (i.e., flat) position and a closed (i.e., folded) position. Id. The similarity between Jung’s device and Lee’s device would have reasonably suggested improving Jung’s device housing by adding a hinge that allows the housing to be formed of two portions that would be foldable between an open position and a closed position. The resulting device would include a first hinge like Lee’s hinge so Jung’s housing (and display) would be rotatable between an open position and a closed position. One of the housing portions would further include a second hinge, like Jung’s hinge, to allow the sliding movement between housing portions 461 and 463 in order to resize the variable resonance chamber 460. For the foregoing reasons, the combination of the Jung and the Lee references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“first and second circuit boards vertically stacked in the housing, the first speaker portion coupled to the first circuit board, the second speaker portion coupled to the second circuit board;
“wherein the first and second circuit boards move vertically relative to each other to provide the first and second speaker volumes.”
Jung’s mobile electronic device 400 similarly includes at least one circuit board (PCB) 340 located on a bottom side of the device’s housing—for example, between a first support member 311 and a second support member 360. Jung at ¶ 38, FIG.3. Jung, however, does not describe a first and second circuit board stacked vertically or arranged with a first speaker portion and a second speaker portion to move as claimed.
Jung’s first and second speaker portions, for example, first resonance housing 461 and second resonance housing 463 are configured to move vertically relative to each other to form a speaker resonance space 460 of at least two different volumes. Id. at ¶¶ 43, 47, 55, 58, 61–67, FIGs.8, 9. In implementing such a device, one of ordinary skill in the art would have to decide where to couple PCB 340. One of ordinary skill may have reasonably chosen as a matter of design choice to locate PCB 340 along the bottom (i.e., non-display) side of the device’s housing, effectively coupling PCB 340 to first resonance housing 461. One of ordinary skill would have to then route signals from PCB 340 to speaker 450, which is coupled to second resonance housing 463. Since first housing 461 and second housing 463 move in relation to each other, one of ordinary skill would have to provide an electrical connection capable of moving. The Koppai reference teaches a technique for coupling signals from a first PCB to a speaker. Koppai’s technique involves provisioning a flexible PCB that couples on one end to the first PCB and couples on an opposite end to a covering substrate. Koppai at 17–21, FIGs.1, 2. The covering substrate is essentially a second PCB as it integrates a touch panel and a transducer lead 130. Id. Transducer lead 130 on the covering substrate passes signals from the first and second PCBs to a speaker located on one end of the display. Id. This technique reasonably suggests implementing Jung’s device with a flexible second PCB coupled to a first PCB (e.g., Jung’s PCB 340). The flexibility of the second PCB would allow for it to move vertically relative to the first PCB as the device is folded as taught by Lee or as taught by Jung. For the foregoing reasons, the combination of the Jung, the Lee and the Koppai references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“further comprising: an actuator interfaced with the audio speaker and operable to slide the first and second speaker portions relative to each other in response to the one or more predetermined conditions.”
Similarly, Jung’s housing includes a hinge 439 (i.e., a mechanically-powered, rotary actuator) coupled to housing 461 and housing 463, to allow housing 463 to slide vertically relative to housing 461. Jung at ¶¶ 51, 55, 58, FIGs.6, 8, 9. For the foregoing reasons, the combination of the Jung, the Lee and the Koppai references makes obvious all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“wherein the actuator comprises a linkage between the first and second housing portions and
“the first and second circuit boards move to vertically separate from each other when the first and second housing portions rotate from the closed to the open position.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Jung’s device, including adding a hinge (e.g., Lee’s hinge 890) to Jung’s device, so the device’s housing may be folded. The second hinge would correspond to the claimed actuator linkage as it would couple first and second housing portions (e.g., Lee’s housing portions 810, 820) such that the circuit boards in each housing would move to vertically separate from each other when a user opens and folds the housing. For the foregoing reasons, the combination of the Jung, the Lee and the Koppai references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein the linkage comprises an electric motor configured to rotate the first and second housing portions relative to each other.”
The Jung reference describes an embodiment in which the device housing elements 461 and 463 respond to a trigger to automatically slide relative to each other to alter the volume of resonance space 460. Jung at ¶ 51. Jung also describes an embodiment in which housing elements 461 and 463 are manually slid relative to each other to alter the volume of resonance space 460. Id. In both cases, Jung describes a hinge module 439 as a suitable actuator. Id. The Ku reference teaches and suggests implementing an actuator with either a step motor or a purely mechanical mans, such as a spring that is manually activated. Ku at ¶¶ 35, 44. These teachings would have reasonably taught and suggested including a motor in Jung’s device to automatically exert force on Jung’s hinge 439 in response to a trigger. For the foregoing reasons, the combination of the Jung, the Lee, the Koppai and the Ku references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“further comprising: an actuator interfaced with the first and second speaker boxes;
“a controller interfaced with the actuator to command the first and second positions in response to the predetermined condition; and
“non-transitory memory storing instructions that when executed determine the one or more predetermined condition.”
Claim 7 depends on claim 6 and further requires the following:
“wherein the one or more predetermined condition comprises a set of predetermined applications that executed on the central processor unit to generate sound.”
Claim 8 depends on claim 6 and further requires the following:
“wherein the one or more predetermined conditions comprise a type of audio sound produced by the audio speaker.”
Similarly, Jung’s housing includes a hinge 439 (i.e., a rotary actuator) coupled to housing 461 and housing 463, to allow housing 463 to slide vertically relative to housing 461. Jung at ¶¶ 51, 55, 58, FIGs.6, 8, 9. Jung describes automatically sliding housings 461, 463 relative to each other in response to a trigger, including the reproduction of audio. Id. The Lan reference expands on this idea, and suggests detecting different functions, such as a voice call, a video game, a video playback or a standard mode. Lan at col. 6 ll. 5–61. This suggests detecting when a voice call app is used, a game is played or when a video playback app is used. Id. Note, detecting a voice call app or video playback app causes Jung’s device to distinguish between lower quality voice output by a voice call app and higher quality sound output by a video playback app. For the foregoing reasons, the combination of the Jung, the Lee and the Lan references makes obvious all limitations of the claims.
Claim 9 depends on claim 8 and further requires the following:
“wherein the instructions command a first audio equalizer mixture for the first speaker volume and a second audio equalizer mixture for the second speaker volume.”
Like Jung, the Alva reference teaches a portable device that includes a variable volume speaker box. Alva further teaches and suggests altering the equalization settings based on the volume of the speaker box to improve overall sound quality. Alva at ¶¶ 43, 44, 50, 59, FIG.4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have programmed Jung’s device to detect the state of volume 430 and to appropriately adjust audio equalization to improve sound reproduction to the expanded/contracted volume. For the foregoing reasons, the combination of the Jung, the Lee, the Lan and the Alva references makes obvious all limitations of the claims.
Claim 10 is drawn to “a method for managing audio information presentation at an information handling system.” The following table illustrates the correspondence between the claimed method and the Jung reference.
Claim 10
The Jung Reference
“10. A method for managing audio information presentation at an information handling system, the method comprising:
The Jung reference describes a corresponding mobile electronic device 400 capable of performing various information handling tasks, such as communication and multimedia reproduction. Jung at Abs., ¶¶ 3, 4, FIG.1.
“disposing an audio speaker in the information handling system housing, the audio speaker having first and second speaker portions;
Jung’s mobile electronic device 400 includes a housing made of top plate 410, rear plate 420 and side member 430. Id. at FIG.4. The housing is portable since device 400 is mobile.
The housing top plate defines two regions, or portions, 411 and 413. Id. at ¶ 45, FIGs.4, 5. Region 411 rotates relative to region 413. Id. 
Jung’s housing encases a printed circuit board (e.g., 340) that includes a central processor unit (CPU), a graphics processing unit (GPU) and a memory. Id. at ¶ 38. The housing further supports a display (e.g., 440) and encases a speaker (e.g., 450). Id. at FIG.8. All of these electronic components are interfaced with each other in order to reproduce multimedia content in a conventional manner. See id. at ¶¶ 3, 4, 38, 51.
Jung’s speaker (e.g., 450) is housed in a space formed by a first housing portion 461 and a second housing portion 463. Id. at ¶¶ 43, 47, 55, 58, 61–67, FIGs.8, 9. The two housing portions slide relative to each other to form a variably-sized resonance chamber 460. Id. In an embodiment, Jung’s device 400 moves portions 461 and 463 in response to an event (e.g., sound reproduction mode) to expand chamber 460 and improve resonance. Id. at ¶ 51.
“in response to a first predetermined condition, sliding the first and second speaker portions relative to each other to define a first speaker volume; and
“in response to a second predetermined condition, sliding the first and second speaker portions relative to each other to define a second speaker volume.”
The Jung reference describes an embodiment in which the device housing elements 461 and 463 respond to a trigger to automatically slide relative to each other to alter the volume of resonance space 460. Jung at ¶ 51. Jung also describes an embodiment in which housing elements 461 and 463 are manually slid relative to each other to alter the volume of resonance space 460. Id. In both cases, Jung describes a hinge module 439 as a suitable actuator. Id. The Ku reference teaches and suggests implementing an actuator with either a step motor or a purely mechanical mans, such as a spring that is manually activated. Ku at ¶¶ 35, 44. These teachings would have reasonably taught and suggested including a motor in Jung’s device to automatically exert force on Jung’s hinge 439 in response to a trigger. 
Further, the Lan reference expands on this idea, and suggests detecting different functions, such as a voice call, a video game, a video playback or a standard mode. Lan at col. 6 ll. 5–61. This suggests detecting when a voice call app is used, a game is played or when a video playback app is used. Id. Note, detecting a voice call app or video playback app causes Jung’s device to distinguish between lower quality voice output by a voice call app and higher quality sound output by a video playback app.

Table 2
For the foregoing reasons, the combination of the Jung, the Ku and the Lan references makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“further comprising: coupling the first speaker portion to a first circuit board;
“coupling the second speaker portion to a second circuit board; and
“sliding the first and second speaker sections by moving the first and second circuit boards relative to each other.”
Jung’s mobile electronic device 400 similarly includes at least one circuit board (PCB) 340 located on a bottom side of the device’s housing—for example, between a first support member 311 and a second support member 360. Jung at ¶ 38, FIG.3. Jung, however, does not describe a first and second circuit board stacked vertically or arranged with a first speaker portion and a second speaker portion to move as claimed.
Jung’s first and second speaker portions, for example, first resonance housing 461 and second resonance housing 463 are configured to move vertically relative to each other to form a speaker resonance space 460 of at least two different volumes. Id. at ¶¶ 43, 47, 55, 58, 61–67, FIGs.8, 9. In implementing such a device, one of ordinary skill in the art would have to decide where to couple PCB 340. One of ordinary skill may have reasonably chosen as a matter of design choice to locate PCB 340 along the bottom (i.e., non-display) side of the device’s housing, effectively coupling PCB 340 to first resonance housing 461. One of ordinary skill would have to then route signals from PCB 340 to speaker 450, which is coupled to second resonance housing 463. Since first housing 461 and second housing 463 move in relation to each other, one of ordinary skill would have to provide an electrical connection capable of moving. The Koppai reference teaches a technique for coupling signals from a first PCB to a speaker. Koppai’s technique involves provisioning a flexible PCB that couples on one end to the first PCB and couples on an opposite end to a covering substrate. Koppai at 17–21, FIGs.1, 2. The covering substrate is essentially a second PCB as it integrates a touch panel and a transducer lead 130. Id. Transducer lead 130 on the covering substrate passes signals from the first and second PCBs to a speaker located on one end of the display. Id. This technique reasonably suggests implementing Jung’s device with a flexible second PCB coupled to a first PCB (e.g., Jung’s PCB 340). The flexibility of the second PCB would allow for it to move vertically relative to the first PCB as the device is folded as taught by Lee or as taught by Jung. For the foregoing reasons, the combination of the Jung, the Lee and the Koppai references makes obvious all limitations of the claim.
Claim 12 depends on claim 11 and further requires the following:
“further comprising: coupling the first and second circuit boards to the first and second housing portions with an actuator; and
“moving the first and second circuit boards apart in response to actuating the first and second housing portions with the actuator to adjust rotational orientation of the first and second housing portions.”
Similarly, Jung’s housing includes a hinge 439 (i.e., a mechanically-powered, rotary actuator) coupled to housing 461 and housing 463, to allow housing 463 to slide vertically relative to housing 461. Jung at ¶¶ 51, 55, 58, FIGs.6, 8, 9. For the foregoing reasons, the combination of the Jung, the Lee and the Koppai references makes obvious all limitations of the claim.
Claim 13 depends on claim 10 and further requires the following:
“further comprising: associating a first set of applications with the first speaker volume;
“associating a second set of applications with the second speaker volume; and
“selecting the first and second speaker volume based upon the application presenting audio information with the speaker.”
Similarly, Jung’s housing includes a hinge 439 (i.e., a rotary actuator) coupled to housing 461 and housing 463, to allow housing 463 to slide vertically relative to housing 461. Jung at ¶¶ 51, 55, 58, FIGs.6, 8, 9. Jung describes automatically sliding housings 461, 463 relative to each other in response to a trigger, including the reproduction of audio. Id. The Lan reference expands on this idea, and suggests detecting different functions, such as a voice call, a video game, a video playback or a standard mode. Lan at col. 6 ll. 5–61. This suggests detecting when a voice call app is used, a game is played or when a video playback app is used. Id. Note, detecting a voice call app or video playback app causes Jung’s device to distinguish between lower quality voice output by a voice call app and higher quality sound output by a video playback app. For the foregoing reasons, the combination of the Jung, the Ku and the Lan references makes obvious all limitations of the claims.
Claim 14 depends on claim 10 and further requires the following:
“further comprising: detecting presentation of audio information having a frequency associated with the audio speaker; and
“in response to the detecting, selecting the first or second speaker volume.”
Similarly, Jung’s housing includes a hinge 439 (i.e., a rotary actuator) coupled to housing 461 and housing 463, to allow housing 463 to slide vertically relative to housing 461. Jung at ¶¶ 51, 55, 58, FIGs.6, 8, 9. Jung describes automatically sliding housings 461, 463 relative to each other in response to a trigger, including the reproduction of audio. Id. The Lan reference expands on this idea, and suggests detecting different functions, such as a voice call, a video game, a video playback or a standard mode. Lan at col. 6 ll. 5–61. This suggests detecting when a voice call app is used, a game is played or when a video playback app is used. Id. Lan also teaches altering speaker volume to increase frequency range to match audio content having a greater frequency range. For example, a standard operating mode exhibits sound up to about 15 KHz while a game mode exhibits sound up to about 20 KHz. This further suggests detecting content with predetermined frequency content and using that as a trigger to alter the size of Jung’s volume 430. For the foregoing reasons, the combination of the Jung, the Ku and the Lan references makes obvious all limitations of the claim.
Claim 15 depends on claim 10 and further requires the following:
“further comprising: mixing the audio information with a first equalizer setting when the first speaker volume is set; and
“mixing the audio information with a second equalizer setting when the second speaker volume is set.”
Like Jung, the Alva reference teaches a portable device that includes a variable volume speaker box. Alva further teaches and suggests altering the equalization settings based on the volume of the speaker box to improve overall sound quality. Alva at ¶¶ 43, 44, 50, 59, FIG.4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have programmed Jung’s device to detect the state of volume 430 and to appropriately adjust audio equalization to improve sound reproduction to the expanded/contracted volume. For the foregoing reasons, the combination of the Jung, the Ku, the Lan and the Alva references makes obvious all limitations of the claim.
Claim 16 is drawn to “an audio speaker.” The following table illustrates the correspondence between the claimed speaker and the Jung reference.
Claim 16
The Jung Reference
“16. An audio speaker comprising:
The Jung reference describes a corresponding mobile electronic device 400 capable of performing various information handling tasks, such as communication and multimedia reproduction. Jung at Abs., ¶¶ 3, 4, FIG.1.
“a speaker housing having first and second portions engaged to move between first and second volumes and sealed by a gasket;
Jung’s speaker (e.g., 450) is housed in a space formed by a first housing portion 461 and a second housing portion 463. Id. at ¶¶ 43, 47, 55, 58, 61–67, FIGs.8, 9. The two housing portions slide relative to each other to form a variably-sized resonance chamber 460. Id. In an embodiment, Jung’s device 400 moves portions 461 and 463 in response to an event (e.g., sound reproduction mode) to expand chamber 460 and improve resonance. Id. at ¶ 51.
“a transducer disposed in the speaker housing and operable to generate audible noise in a frequency range;
Jung’s housing encases a printed circuit board (e.g., 340) that includes a central processor unit (CPU), a graphics processing unit (GPU) and a memory. Id. at ¶ 38. The housing further supports a display (e.g., 440) and encases a speaker (e.g., 450). Id. at FIG.8. All of these electronic components are interfaced with each other in order to reproduce multimedia content in a conventional manner. See id. at ¶¶ 3, 4, 38, 51.
“an actuator interfaced with the speaker housing and operable to move the first and second housing portions between the first and second volumes;
Jung’s housing includes a hinge 439 (i.e., a mechanically-powered, rotary actuator) coupled to housing 461 and housing 463, to allow housing 463 to slide vertically relative to housing 461. Jung at ¶¶ 51, 55, 58, FIGs.6, 8, 9.
“a controller interfaced with the actuator to command the first and second volumes based upon one or more predetermined conditions; and
“non-transitory memory interfaced with the controller and storing instructions that when executed on the controller command the actuator to establish the first and second volumes.”
The Jung reference describes an embodiment in which the device housing elements 461 and 463 and hinge 439 respond to a trigger to automatically slide relative to each other to alter the volume of resonance space 460. Jung at ¶ 51. Jung, however, does not describe a controller and non-transitory memory for controlling the hinge actuator.

Table 3
The Jung reference describes an embodiment in which the device housing elements 461 and 463 respond to a trigger to automatically slide relative to each other to alter the volume of resonance space 460. Jung at ¶ 51. Jung also describes an embodiment in which housing elements 461 and 463 are manually slid relative to each other to alter the volume of resonance space 460. Id. In both cases, Jung describes a hinge module 439 as a suitable actuator. Id. The Ku reference teaches and suggests implementing an actuator with either a step motor or a purely mechanical mans, such as a spring that is manually activated. Ku at ¶¶ 35, 44. Ku further describes controlling the motor with an engine, described as a software module running on a controller. Id. at ¶¶ 39, 44. These teachings would have reasonably taught and suggested including controller, memory and a motor in Jung’s device to automatically exert force on Jung’s hinge 439 in response to a trigger. For the foregoing reasons, the combination of the Jung and the Ku references makes obvious all limitations of the claim.
Claim 17 depends on claim 16 and further requires the following:
“further comprising instructions stored in the non-transitory memory to command a first equalizer setting for the first volume and a second equalizer setting for the second volume.”
Like Jung, the Alva reference teaches a portable device that includes a variable volume speaker box. Alva further teaches and suggests altering the equalization settings based on the volume of the speaker box to improve overall sound quality. Alva at ¶¶ 43, 44, 50, 59, FIG.4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have programmed Jung’s device to detect the state of volume 430 and to appropriately adjust audio equalization to improve sound reproduction to the expanded/contracted volume. For the foregoing reasons, the combination of the Jung, the Ku and the Alva references makes obvious all limitations of the claims.
Claim 18 depends on claim 16 and further requires the following:
“wherein the one or more predetermined conditions comprises a portable information handling system housing rotational orientation,
“the actuator configured to rotate the portable information handling system housing between open and closed positions.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Jung’s portable device to include a second hinge that would allow the entire housing to be folded between an open and a closed state. See Lee at FIGs.8, 9, 10. In that case, the display and housing could not be opened to allow the speaker volume 460 to expand. These circumstances would have reasonably suggested modifying Jung’s device to condition the speaker volume adjustment based on whether the housing is folded or opened. Cf. Alva at ¶ 41, 43, 44, (describing the detection of an obstacle when expanding a speaker volume.) For the foregoing reasons, the combination of the Jung, the Ku, the Lee and the Alva references makes obvious all limitations of the claim.
Claim 19 depends on claim 16 and further requires the following:
“wherein the one or more predetermined conditions comprises a predetermined set of applications that generate audio information.”
Similarly, Jung’s housing includes a hinge 439 (i.e., a rotary actuator) coupled to housing 461 and housing 463, to allow housing 463 to slide vertically relative to housing 461. Jung at ¶¶ 51, 55, 58, FIGs.6, 8, 9. Jung describes automatically sliding housings 461, 463 relative to each other in response to a trigger, including the reproduction of audio. Id. The Lan reference expands on this idea, and suggests detecting different functions, such as a voice call, a video game, a video playback or a standard mode. Lan at col. 6 ll. 5–61. This suggests detecting when a voice call app is used, a game is played or when a video playback app is used. Id. Note, detecting a voice call app or video playback app causes Jung’s device to distinguish between lower quality voice output by a voice call app and higher quality sound output by a video playback app. For the foregoing reasons, the combination of the Jung, the Ku and the Lan references makes obvious all limitations of the claim.
Claim 20 depends on claim 16 and further requires the following:
“wherein the one or more predetermined conditions comprises audio information of predetermined frequency.”
Similarly, Jung’s housing includes a hinge 439 (i.e., a rotary actuator) coupled to housing 461 and housing 463, to allow housing 463 to slide vertically relative to housing 461. Jung at ¶¶ 51, 55, 58, FIGs.6, 8, 9. Jung describes automatically sliding housings 461, 463 relative to each other in response to a trigger, including the reproduction of audio. Id. The Lan reference expands on this idea, and suggests detecting different functions, such as a voice call, a video game, a video playback or a standard mode. Lan at col. 6 ll. 5–61. This suggests detecting when a voice call app is used, a game is played or when a video playback app is used. Id. Lan also teaches altering speaker volume to increase frequency range to match audio content having a greater frequency range. For example, a standard operating mode exhibits sound up to about 15 KHz while a game mode exhibits sound up to about 20 KHz. This further suggests detecting content with predetermined frequency content and using that as a trigger to alter the size of Jung’s volume 430. For the foregoing reasons, the combination of the Jung, the Ku and the Lan references makes obvious all limitations of the claim.
Summary
Claims 1–20 are rejected under 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

12/3/2022